Title: Orders, 16–17 August 1756
From: Washington, George
To: 

 

Monmouth.
[16, 17 August 1756]Winchester, Monday, 16th August, 1756.

The officer for the Day to-morrow, to assemble all the men on the publick work, to parade in the Fort, and work there in filling up the Bastions, &c. and none to be detached to the woods, unless the Colonel gives orders.
It is the Colonels positive orders, that no Soldier go half a mile from Quarters without written orders: If any are found acting contrary, they will be confined and tried as Deserters.
Several complaints have been made by the inhabitants in and about Town, that the Soldiers go into their Orchards and Gardens, and destroy their Fruit & Herbs. It is therefore ordered, that no Soldier presume to commit such outrageous practices, under pain of being punished according as the articles of war direct. Officers to see their mens arms clean before they load them; and not to be loaded ’till the officers review them.
 

Nantz.
Winchester, Tuesday 17th August, 1756.

A court martial to sit immediately for trial of John Conn, and Samuel Thomas, of Captain Mercers’ Company.
